Name: Commission Regulation (EC) No 1561/98 of 20 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities21. 7. 98 L 203/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1561/98 of 20 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 21. 7. 98L 203/2 ANNEX to the Commission Regulation of 20 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 066 53,2 999 53,2 0709 90 70 052 43,3 999 43,3 0805 30 10 382 62,0 388 64,4 524 72,8 528 57,9 999 64,3 0808 10 20, 0808 10 50, 0808 10 90 388 76,7 400 87,2 508 96,3 512 69,8 524 70,6 528 76,8 800 212,7 804 113,0 999 100,4 0808 20 50 388 103,6 512 84,0 528 94,6 804 181,6 999 116,0 0809 10 00 052 234,4 064 122,1 066 114,7 999 157,1 0809 20 95 052 348,1 064 208,0 400 288,2 404 426,5 616 235,2 999 301,2 0809 40 05 052 137,0 064 103,9 624 252,3 999 164,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.